Citation Nr: 1829090	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  12-15 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for a sinus disability, to include sinusitis and rhinitis.

4.  Entitlement to service connection for a headache disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a right ankle disability.

7.  Entitlement to service connection for a bone spur of the back of the neck.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to April 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision in which the RO, inter alia, denied service connection for the disabilities listed on the title page.  The Veteran filed a notice of disagreement (NOD) in August 2011.  The RO issued a statement of the case (SOC) in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in May 2012.

In January 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record. 

In April 2015, the Board denied a claim for service connection for right elbow disability and remanded the remaining claims on appeal to the agency of original jurisdiction (AOJ) for further development.  After completing the requested development, the AOJ continued to deny the claims (as reflected in a March 2017 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.

As regards the current characterization of the remaining claims on appeal, in the April 2015 remand, the Board merged the Veteran's claims for service connection for a sinus condition and for chronic bronchitis into a single claim for a respiratory disability.  At this juncture, due to evidence of record, including a December 2015 VA examiner's explanation that a sinus condition is a separate condition from bronchitis which affects the lungs, the Board finds it appropriate to bifurcate the claims to again consider them as two separate claims.

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decisions addressing the claims for service connection for bronchitis and fo bilateral hearing loss are set forth below.  The remaining issues on appeal are addressed in the remand following the order; these matters are again being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The record includes competent, probative medical evidence, including a VA medical opinion, indicating that the Veteran's bronchitis is etiologically related to bronchitis diagnosed during service.  

3.  Although the Veteran has credibly asserted in-service noise exposure, in- and post-service testing has consistently revealed that the Veteran does not have hearing loss in either ear to an extent recognized as a disability for VA purposes.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bronchitis are met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2017).

2.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1101, 1112, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Given the fully favorable disposition of the Veteran's claim for service connection for bronchitis, the Board finds that all notification and development action needed to render a fair decision on that claim has been accomplished.

Pertinent to the bilateral hearing loss claim, after a complete or substantially complete application for benefits is filed, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b)).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

May 2010 and September 2010 pre-adjudication letters provided pertinent notice to the Veteran in connection with his service connection claim for hearing loss.  The letters indicated what information and evidence was needed to substantiate service connection claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  They also informed the Veteran how VA determines the assignment of disability ratings and effective dates.  The letters meet the VCAA's content and timing of notice requirements.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the claim.  Pertinent medical evidence associated with the claims file consists of the Veteran's available service treatment records (STRs), and VA and non-VA treatment records.  Additionally, reports of VA audiology examinations documenting testing results.  are of record.  Also of record and considered in connection with the claim are various written statements provided by the Veteran and by his representative on his behalf, including at his January 2015 Board hearing.  Notably, there is no evidence or argument indicating any error or omission in the assistance provided. 

As noted, the Veteran was afforded the opportunity to provide testimony on his claims during a January 2015 Board hearing.  During the hearing, the undersigned enumerated the issues on appeal, to include the hearing loss claim herein decided.  Testimony was elicited from the Veteran as to his symptoms, medical history and treatment.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless.  Following the hearing, the Board undertook additional development of the hearing loss claim, as a result of which additional evidence was subsequently added to the claims file.  See 38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In the April 2015 remand, the AOJ was directed to do the following, in pertinent part: obtain pertinent records of VA evaluation and/or treatment dated since July 2014-to specifically include audiometric testing results; and send the Veteran a letter requesting he identify any additional evidence that is not of record.  The AOJ obtained the requested VA treatment records, including an August 2014 VA audiological evaluation report, and in a July 2015 letter, the AOJ requested that the Veteran identify and furnish, or furnish authorization to obtain, any additional evidence, to specifically include private medical records.  Notably, there are no outstanding private records for which information and authorization has been received.  A.  s the requested development has been accomplished, to the extent possible, no further action to ensure compliance with the prior remand directives is required for the claims decided herein. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the hearing loss claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on this claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  See 38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The determination as to whether the elements of a claim are met is based on an analysis of all the evidence of record and evaluation of its competency, credibility and probative value.  See Buchanan v. Nicholson, 451 F.3d 1331(Fed. Cir. 2006) Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102.


A.  Bronchitis

The Veteran's essential assertion with respect to the service connection claim for bronchitis is that the disability had its onset during service as a result of exposure to asbestos gloves. 

Review of the Veteran's STRs reveals that he suffered multiple bouts of respiratory infection during service.  In September 1981, he sought treatment after three days of having a productive cough.  The assessment was viral bronchitis. In December 1981, he again presented with symptoms, including a productive cough.  The assessment at that time was common cold syndrome.  In October 1983 he presented with a two-day history of non-productive cough, reported to be incessant coughing, and chest pain.  The assessment was bronchitis.  The clinician indicated in the plan that the Veteran needed to stop smoking.  The Veteran again presented with symptoms, including chest congestion, in April 1984.  The assessment was viral syndrome.  The STRs additionally contain an asbestos surveillance report, wherein the Veteran reported possible asbestos exposure working as a pipefitter or plumber, in automotive or heavy equipment repair, and with the maintenance or use of asbestos fire-retardant equipment.  

As for the matter of a current disability, the report of a December 2016 VA medical opinion indicated that the Veteran had a diagnosis of chronic bronchitis, as demonstrated on a November 2016 chest x-ray.  Additionally, although a VA examiner indicated in a December 2015 VA examination report that the Veteran did not have a current respiratory disability, the examiner later, seemingly in contradiction to this finding, indicated that the Veteran had bronchitis that was likely due to his extensive history of cigarette smoking.  Based on this evidence, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran has current bronchitis; and therefore, the Board finds that a current disability has been established.  As such, the remaining inquiry is whether there is competent, credible, and probative evidence establishing a medical nexus between the Veteran's current bronchitis and his active service.  

During his January 2015 Board hearing, the Veteran testified that he had continually had recurrent bouts of bronchitis.  He is competent to report on matters observed or within his personal knowledge, to include the presence of symptoms experienced or observed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(2).  

In the December 2016 VA medical opinion report, the clinician opined that the Veteran's chronic bronchitis was at least as likely as not incurred in service; specifically, due to his history of cigarette smoking while in service.  In providing this opinion, the clinician noted the Veteran's evaluation and treatment for bronchitis during service, including in October 1983, where he was instructed to stop smoking.  Based on the clinician's opinion, the Board finds that the evidence supports a finding that the Veteran's recurrent, chronic bronchitis had its onset during the Veteran's service, albeit as a result of his cigarette smoking.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

In making this determination, the Board notes that VA regulations prohibit service connection for any disability related to chronic tobacco use (smoking) for claims, as here, received by VA after June 9, 1998.  See 38 U.S.C. § 1103; 38 C.F.R. § 3.300.  Notably, however, service connection is not prohibited if the disability can be service connected on some basis other than a Veteran's use of tobacco products during service, or if the disability became manifest during service.  See 38 U.S.C. § 1103(a); 38 C.F.R. § 3.300(b)(1).  Here, the aforementioned evidence and the evidence described in following clearly supports a finding that although the Veteran's bronchitis was due to smoking, it manifested during service. 

In the December 2015 VA examination report, the examiner thoroughly described that imaging studies of the Veteran's lungs did not show the presence of pleural effusions, pleural plaques, pleural thickening, or fibrosis, and that radiographic evidence of asbestosis may include such findings as these.  Thus, the examiner gave the opinion that the Veteran's bronchitis was likely due to his extensive history of smoking.  In reaching this conclusion, however, the examiner mistakenly noted that a diagnosis of bronchitis was not found in the Veteran's STRs.  

While the December 2015 VA examiner did not provide a clear opinion as to whether the Veteran's bronchitis is etiologically related to his service, to the extent that the examiner mistakenly described an absence of a diagnosis of bronchitis in the Veteran's STRs, any negative connotation taken from the examiner's opinion, with respect to an etiological relationship between the Veteran's bronchitis and his active service, would be based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Nonetheless, where the examiner concluded that the Veteran's bronchitis was due to cigarette smoking, this would appear to support the Veteran's claim, especially in light of the fact that the December 2016 VA opinion concluded that bronchitis had its onset in service due to the Veteran's smoking.

In support of his claim, the Veteran submitted a private February 2015 respiratory conditions disability benefits questionnaire, completed by his physician, M. B., M.D.  Although parts of the report are illegible, Dr. B. indicated that the Veteran has a diagnosis of asthma, and that the asthma had been present since 1978.  Although Dr. B. diagnosed asthma rather than bronchitis, Dr. B.'s report supports a finding that the Veteran has a current respiratory disability that had its onset during service.

Further, in an additional January 2017 VA opinion report, a VA physician opined that it was less likely than not that the Veteran's claimed respiratory disability, to include bronchitis, was related to and/or aggravated by military service.  The reasoning provided for this opinion was that the Veterans STRs were negative for complaint, diagnosis, treatment, injury, and/or event related to exposure to asbestos and or asbestos related respiratory conditions.  The physician also opined that it was less likely than not that the Veteran's claimed respiratory disability was incurred in service, aggravated, or otherwise medical related to service, to particularly include his history of active duty respiratory disorders.  The physician, however, did not provided specific reasons for the latter opinion, but indicated that consideration of the Veteran's lay statement of alleged asbestos exposure from asbestos gloves during service was considered.  The physician additionally noted the Veteran's history of smoking, and noted that the respiratory appearance from exposure to asbestos was independent and separate from respiratory complications of cigarette smoking.  The physician did not appear to specifically consider the presence of bronchitis due to smoking during the Veteran's service.  

While the Board has considered the January 2017 VA medical report, given the competent, credible and probative medical evidence of an onset of the Veteran's recurrent, chronic bronchitis during service, including the positive December 2016 VA opinion, the Board finds that the collective evidence of record is, at least, relatively evenly balanced on the medical nexus question.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and resolving any reasonable doubt on the medical nexus question in Veteran's favor, the Board concludes that the criteria for service connection for bronchitis are met.

B.  Bilateral Hearing Loss

The Veteran has asserted that he suffers from hearing loss because of his active service.  He specifically contended during his January 2015 Board hearing that he was exposed to hazardous noise during service because of repeated exposure to turbines on tanks, during his confirmed military occupational specialty (MOS) as a tank crewman for more than seven years.  He reported during his hearing that although he was initially provided with hearing protection, specifically a rubber ear plug, that the rubber wore out after about one month.  Given the Veteran's confirmed MOS, and his credible lay reports, the Board finds that his reports of hazardous noise exposure are consistent with the types, places, and circumstances of his service.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  The United States Court of Appeals for Veterans Claims (Court) has held that VA audiological evaluations should include both objective test results and a description of the functional effect of the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

In addition, service connection can be granted for hearing loss where the Veteran can establish a nexus between current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159 

Certain chronic diseases, such as sensorineural hearing loss (an organic disease of the nervous system), shall be presumed to have been incurred in service if manifested to a compensable degree within one year from discharge from service, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned. Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

However, the use of continuity of symptoms to establish a medical nexus (in lieu of a medical opinion) is applicable only for the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  As noted, hearing loss as an organic disease of the nervous system is among the diseases listed in § 3.309(a).


During the Veteran's active service, an undated audiometric testing report revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
15
15
0
0
0

At the time of his separation from service, the March 1985 separation examination contained audiometric testing results which revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-5
5
LEFT
5
5
10
10
10

These results indicate essentially normal hearing for the Veteran at those two testing points during service.  

During the pendency of his appeal, the Veteran reported during a September 2010 VA consultation that he had experienced hearing loss and he request an audiology consultation.  The Veteran was seen for a VA audiological evaluation in February 2011.  The results of audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
25
15
LEFT
25
30
25
- 
15

The report noted that the Veteran had normal hearing at low frequencies, with the sloping to moderate high frequency hearing lost at 8,000 Hertz; thus, the report shows that the Veteran did not have sufficient hearing loss in frequencies considered disabling for VA purposes.  See 38 C.F.R. § 3.385 (the highest frequency where hearing loss is considered disabling is 4000 Hertz).  Word recognition testing during the evaluation revealed a score of 100 percent in each ear.  

The Veteran was subsequently afforded a VA audiological examination in May 2011.  The results of audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
25
15
LEFT
15
10
25
20
15

Maryland CNC speech recognition scores were 96 percent in the left ear and 100 percent in the right ear.  

The record additionally contains a more recent VA audiological evaluation dated in August 2014.  The results of audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
20
25
25
25
25

Word recognition testing during the evaluation revealed a score of 100 percent in each ear.  

While the Veteran has credibly asserted his exposure to hazardous noise during service and he has credibly asserted having difficulty hearing, the issue at hand turns on the question of whether he has VA defined hearing loss in either ear.  See 38 C.F.R. § 3.385.  The Veteran has undergone audiometric testing in September 2010, February 2011, and August 2014, during the pendency of his appeal, and the audiograms reflect testing results that do not establish current hearing to an extent recognized as a disability for VA purposes.  These audiograms weigh against the presence of a current hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385; Palczewski, 21 Vet. App. at 178-80.  The additional evidence, while again revealing the Veteran's contention that he has hearing impairment, does not include any reports that undermine these testing results, nor has the Veteran or his representative alluded to the existence of such evidence.  Thus, in this case, the competent, probative evidence establishes that, fundamentally, the Veteran does not have the disability for which service connection is sought.  As such, there can be no valid claim for service connection.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

As for the lay assertions of record specifically, the Board notes that the Veteran is certainly competent to report matters within his personal knowledge, to include his own symptoms of diminished hearing.  See Jandreau, 492 F.3d at1376-77; Buchanan, 451 F.3d at 1336.  However, he simply cannot provide, via his own lay assertions, the testing results needed to establish current hearing disability within the meaning of 38 C.F.R. § 3.385.  As his assertions in this regard have no probative value, the Veteran can neither support this claim, nor counter the objective testing results of record, based on lay assertions, alone.

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claim for hearing loss.  As such, the benefit-of the doubt doctrine is not for application, and service connection for bilateral hearing loss must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-57.


ORDER

Service connection for bronchitis is granted.

Service connection for bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that still further AOJ action as to the remaining claims on appeal is warranted.

At the outset, the Board notes that after issuance of the March 2017 SSOC, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to VA), and that additional medical records pertinent to his low back disability claim were obtained, and the Veteran has not provided a waiver of AOJ consideration of the evidence.  See 38 C.F.R. § 20.1304 (2017).  Thus, this matter must be remanded to the AOJ for consideration of this additional evidence in the first instance.  

Additionally, the Veteran submitted two additional VA Forms 21-4142 in May 2016, authorizing VA to obtain treatment records from M.B., M.D. dated from 1997 to 2005, and from 2005 to 2013.  While records relevant to the Veteran's claims for headaches, a sinus condition, and a low back disability, dated in 2015 were obtained from Dr. B., it is unclear whether additional treatment records were available.  Moreover, it does not appear that the Veteran was notified that the earlier treatment records that he identified and asked VA to obtain were not in fact obtained.  See 38 C.F.R. § 3.159(e) (2017).  

At this juncture, the Board also observes that the Veteran provided multiple VA Forms 21-4142 in June 2010, to authorize VA to obtain treatment records pertaining to his claimed disabilities from multiple providers.  It is unclear, however, whether the AOJ followed the correct procedures in making attempts to obtain these records, including records from Foot and Ankle Specialists (request returned as undeliverable), Family Medicine Specialists (two requests to same address returned as undeliverable), and Spectrum Health (response received in September 2010 indicating a date and signature was needed from the Veteran), to include making at least two attempts to obtain the records, and notifying the Veteran when such records were not able to be obtained.  See 38 C.F.R. § 3.159(c)(1), (e) (2017).  On remand, the AOJ must ensure that due process requirements associated with obtaining the Veteran's identified private treatment records are correctly followed, to include requesting new authorization from the Veteran to obtain these records, if necessary.

Additionally, the Veteran submitted a private February 2015 headaches disability benefits questionnaire completed by Dr. B., much of the report is illegible, and thus, the Board was unable to elicit any benefit to the Veteran's claim from the report.  On remand, the AOJ must invite the Veteran to submit another copy of the report.

The Board further notes multiple deficiencies in recently obtained VA examination/opinion reports with respect to claims remaining on appeal.  Notably, with respect to the Veteran's headache disability claim, the December 2015 VA examination report is deficient to the extent that it provided contradictory evidence with respect to whether the Veteran had a diagnosed headache condition.  Additionally, in providing a negative etiology opinion, the examiner further noted that the Veteran's STRs did not support his assertion that he was evaluated and treated for chronic headaches during service; thus, the examiner appears to rely heavily on an absence of evidence of disability, without considering the Veteran's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a medical opinion based solely on the absence of documentation in the record is inadequate); see also Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, in considering the question of direct service connection for the Veteran's headaches, it appears that neither the December 2015 VA examination or a January 2017 VA opinion as to the etiology of the Veteran's headaches adequately considered the Veteran's reports of seeing spots during migraine headache attacks, as he reported to the December 2015 VA examiner; and the consistency between this report and an April 1984 entry in his STRs, wherein he reported for treatment with a complaint of having pain above both orbits and seeing spots.  

Furthermore, both the December 2015 VA examiner's opinion and the January 2017 VA medical opinion with respect to the etiology of the Veteran's headaches concluded that the headaches were not caused or aggravated by the Veteran's sinus condition simply because the sinus condition was not service-connected.  Neither examiner appears to have adequately considered the Veteran's report of also having sinus headaches, as noted by the December 2015 VA examiner.  Nieves-Rodriguez, 22 Vet. App. at 301 (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Given the foregoing deficiencies, a new VA examination is required for the Veteran's headache disability.  

With respect to the Veteran's claimed cervical bone spur, in the December 2016 VA opinion, the clinician indicated that the Veteran had had a bone spur, which was noted during primary care treatment in March 2010, and on x-ray in November 2016, prior to a cervical bone fusion performed in November 2016.  As there was no evidence of ongoing cervical bone spur after the cervical fusion, the clinician opined that the condition was less likely than not incurred in service or cause by an in-service injury, event, or illness.  The Board notes, however, that the requirement of the existence of a current disability is satisfied when a veteran has a disability shortly prior to or at the time he files his claim for service connection, or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  An addendum VA opinion is, therefore, warranted for the claimed bone spur. 

With respect to the Veteran's sinus condition claim, the Board notes that the record reflects that the Veteran was diagnosed with chronic sinusitis during the pendency of the appeal, including between March 2010 and October 2011.  In the December 2015 VA examination report, the examiner provided a negative etiology opinion based in part on a lack of a current diagnosis of sinusitis, and on an apparent lack of evidence of treatment for sinus condition during service, despite evidence of treatment for multiple incidents of sinus congestion and sinus infection during service, and the Veteran's credible reports of being seen for sinus congestion at least 12 times during service.  A negative December 2016 VA opinion was also based on an apparent lack of ongoing sinusitis condition.  See McClain, 21 Vet. At 321.  A negative January 2017 VA opinion was based on an absence of apparent exposure to asbestos.  Additionally, the record, including the December 2015 VA examination report also noted that the Veteran was being treated for rhinitis.  As the examinations/opinions as to the etiology of the Veteran's claimed sinus condition are inadequate, a new VA examination is necessary to properly consider evidence of sinus condition during service, and all current sinus conditions, including rhinitis.  

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all other outstanding, pertinent records.  

As for VA records, the claims file currently includes VA outpatient treatment records dated through April 2017.  Accordingly, the AOJ should obtain all outstanding records of VA evaluation and/or treatment of the Veteran since April 2017.

Also, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (particularly, as regards private (non-VA) treatment, including additional records of treatment provided by M.B., M.D.; and records from Foot and Ankle Specialists, Family Medicine Specialists, and Spectrum Health), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since April 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information concerning, and, if necessary, authorization to enable VA to obtain, any additional evidence pertinent to the remaining claims on appeal that is not currently of record.

Specifically request that the Veteran provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, to specifically include records from M.B., M.D. dated since 2005, and records from Foot and Ankle Specialists, Family Medicine Specialists, and Spectrum Health, as previously identified on VA Forms 21-4142s.

Additionally, ask the Veteran to submit a new copy of the February 2015 headaches disability benefits questionnaire completed by Dr. B.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a new VA sinus examination by an appropriate physician. 

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, and review of all pertinent lay and medical evidence, the examiner should clearly identify all sinus conditions, to include sinusitis and rhinitis, currently present or present at any point pertinent to the current claim (even if now asymptomatic or resolved).

Then, for each such diagnosed disability, the physician should render opinions, consistent with sound medical judgment, as to whether it is at least as likely as not that such sinus condition had its onset in service or is otherwise attributable, to service, to specifically include the multiple documented and reported instances where the Veteran sought treatment for sinus congestion during service, and his likely exposure to asbestos during service.  

In addressing the above, the examiner must consider and discuss all relevant medical evidence, and competent lay assertions as to the nature, onset and continuity of symptoms-to include competent assertions as to in-service sinus symptoms, reportedly beginning during the Veteran's third year of service, and his report of using asbestos gloves in the course of his duties as a tank crewman.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a new VA neurology examination, by an appropriate physician, for claimed headache disability. 

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, and review of all pertinent lay and medical evidence, the examiner should clearly identify all headache disabilities, to include migraines and sinus headaches, currently present or present at any point pertinent to the current claim (even if now asymptomatic or resolved).

Then, for each such diagnosed disability, the physician should render opinions, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that such disability:  

(a)  had its onset in service or is otherwise attributable, to service-to specifically include the Veteran's report of incurring a head injury during service, and the noted instance during service where he sought clinical treatment with a complaint of having pain above both orbits and seeing spots; or, if not.

(b)  was caused, OR is or has been aggravated (worsened beyond the natural progression) by any sinus condition.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, to include by identifying (to the extent possible), the baseline level of the headache disability prior to the aggravation.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  After all records and/or responses received have been associated with the claims file, arrange to obtain from the clinician that provided the December 2016 VA opinion an addendum opinion addressing the etiology of the Veteran's cervical bone spur diagnosed during the pendency of his appeal, even if subsequently resolved.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the report should include discussion of the Veteran's documented medical history and assertions.

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

The physician should provide an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's cervical bone spurs diagnosed during the pendency of his appeal, had its onset during or is otherwise medically related to in-service injury or disease-to include his report of injuring his neck while carrying tank track pads during service, and/or by other events in service.

In rendering the requested opinion, the examiner must consider and discuss all relevant medical evidence, and all lay assertions as to the nature, onset and continuity of symptoms-to include competent assertions as to in-service symptoms, including the Veteran's assertions of being treated at Main Side Hospital after injuring his neck during service.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.
 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After accomplishing all requested action, as well as any additional action deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claim) and legal authority.

9.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §






§ 5109B, 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


